Title: Circular to Jonathan Glover, William Bartlett, and William Watson, 3 January 1776
From: Washington, George
To: Glover, Jonathan,Bartlett, William,Watson, William

 

Sir
Cambridge 3rd January 1776

You have annex’d a Copy of the Resolves of the Continental Congress respecting Captures made, or to be made, by Armed Vessels fitted out at the Charge of the united Colonies & others in Compliance With the Resolution of the 20th Ultimo you must on receipt hereof Libel such Vessels as have been taken by the Lee Shooner or any other of the Contineltal Arm’d Vessels, which may be now under your Care, in the Court of Admiralty established in this Colony, you mus[t] use all your diligence that the trial be brought to as Speedy an issue, as possible, in order that a distribution be made to the Captors, Conformable to the Resolution of the 30 of Novembr.
